Title: Enclosure: St. George Tucker’s Ode to Thomas Jefferson, 20 October 1809
From: Tucker, St. George
To: 


            Ad Thomam Jefferson. 
            
              
                Inclyte Civis! primus inter pares;
              
              
                patriae Sortis impigerque Custos,
              
              
                Dudum, et Salutis nostræ præsidium,
              
              
                Et dulce decus:
              
              
                
              
            
            
              
                Dum Iovis Ira Terruit Europam,
              
              
                Fulmina dum jam diruerunt urbes;
              
              
                Dumque Bellona populos extinxit, 
              
              
                pax nobis risit:
              
              
                
              
            
            
              
                Te nec Ambitio (semper et iniqua,
              
              
                Semperque fallax) maxima promittens,
              
              
                Nec clamittantum Civium Caterva
              
              
                Movit ad Bella: 
              
              
                
              
            
            
              
                 Te neque ferox Gentium Tyrannus,
              
              
                Nutu qui Reges tollitque, dimovet,
              
              
                 Nec qui Neptuni Regnum usurpavit,
              
              
                pollet tecum: 
              
              
                
              
            
            
            
              
                Socium Belli sibi dum uterque
              
              
                Iungere exoptat Minisque Insidiis,
              
              
                Spectans utrumque, vultu non iniquo,
              
              
                Abnegas Cædes. 
              
              
                
              
            
            
              
                Te duce, nobis quicquid est Telluris
              
              
                Fructus abundat, Laribus dilectis;
              
              
                Iani bifrontis foribus occlusis,
              
              
                Dexterâ tuâ.
              
              
                
              
            
            
              
                Tu Libertatis dulcia Munera, et
              
              
                Gaudia, nunquam peritura, monstras;
              
              
                Commoda pacis, Fideique puræ,
              
              
                premia doces. 
              
              
                
              
            
            
              
                Patriae carae stes consulentibus
              
              
                Semper Exemplar, resonentque Laudes,
              
              
                Inter faventis Libertatis plausus,
              
              
                Dum volat Ætas.
              
              
                
              
            
            
              XX die Octobris. MDCCCIX
            
           
            Editors’ Translation
            
              To Thomas Jefferson. 
              
                
                  Renowned Citizen! First among equals;
                
                
                  Energetic guardian of the country’s destiny,
                
                
                  Long since, and the protector of our welfare, 
                
                
                  And sweet glory:
                
                
                  
                
              
              
                
                  While Jupiter’s anger terrified Europe,
                
                
                  While lightning bolts have now destroyed cities;
                
                
                  And while Bellona extinguished peoples,
                
                
                  Peace has smiled upon us:
                
                
                  
                
              
              
                
                  Neither ambition promising the greatest things,
                
                
                  (Always dangerous and always deceptive)
                
                
                  Nor a crowd of clamoring citizens
                
                
                  Moved you to war:
                
                
                  
                
              
              
                
                   The warlike tyrant of nations,
                
                
                  Who with a nod deposes kings, does not influence you,
                
                
                   Nor does he who has possession of the kingdom of Neptune,
                
                
                  Have influence over you:
                
                
                  
                
              
              
                
                  While each longs to join to himself a companion in war
                
                
                  Amid threats and treachery,
                
                
                  You, observing each with an unprejudiced look,
                
                
                  Reject bloodshed.
                
                
                  
                
              
              
                
                  With you as our leader, fruits abound
                
                
                  In whatever land we own; the Lares are beloved;
                
                
                  The doors of two-faced Janus have been closed,
                
                
                  By your hand.
                
                
                  
                
              
              
                
                  You reveal the sweet gifts of Liberty and the
                
                
                  Joys of freedom, which will never perish;
                
                
                  You teach the advantages of peace
                
                
                  And the rewards of true loyalty.
                
                
                  
                
              
              
                
                  May you always stand as an example for those looking after
                
                
                  Our dear country, and may praises of you resound,
                
                
                  Amid the applause of Liberty showing her favor,
                
                
                  While time flies.
                
                
                  
                
              
              
                20 October 1809
              
            
          